DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments filed 8/12/2021 have been accepted. Claims 1, 5-10, 14-17, and 19-24 are still pending. Claims 1, 6, 10, and 14-16 are amended. Claims 21-24 are new. Claims 2-4, 11-13, and 18 have been canceled. Applicant’s amendments to the specification and claims have overcome each and every objection, 101, and 103 rejection previously set forth in the Non-Final Office Action mailed 6/8/2021.
	Allowable Subject Matter
Claims 1, 5-10, 14-17, and 19-24 are allowed. After careful consideration, examination, and search of the claimed invention, prior art was not found to teach the amended limitation to the independent claims “wherein the long-data write command instructs the processing unit to program data whose length exceeds a threshold, and a starting logical address indicated by the successive write command is the next address of an end logical address indicated by the long- data write command” The following is an examiner’s statement of reasons for allowance:
Thompson et al. (US PGPub 2016/0268000, hereafter referred to as Thompson) teaches a memory that drives data into a pseudo single-level cell (pSLC) block using a SLC mode when a sudden power off is detected and the pSLC blocks are not written to during regular data operations. Thompson does not teach the amended limitations to the independent claims.
Memblaze_2011, MemSolid2.0:pSLC + multiple backups to ensure metadata security, csdn.net, 2015 (hereafter referred to as Memblaze) teaches pSLC blocks as part of a plurality of 
Troia (US PGPub 2019/0065397) teaches that the sudden power off is detected when a predefined command is issued by the host. Troia does not teach the amended limitations to the independent claims.
Ji et al. (US PGPub 2018/0349240, hereafter referred to as Ji) teaches determining that a sudden power off has happened by detecting a long-write command (broadly interpreted) followed by a successive write command from the command queue. Ji does not teach the amended limitations to the independent claims. Neither alone nor in combination do the references teach the limitations of the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.
	Response to Arguments
Applicant’s arguments regarding the independent claims have been fully considered and are persuasive. The prior art cited in the previous Office Action mailed 6/8/2021 does not teach the amended limitation to the independent claims, as stated above. Therefore, a NOTICE OF ALLOWANCE is being administered.
	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS A PAPERNO whose telephone number is (571)272-8337.  The examiner can normally be reached on Mon-Fri 9:30-5 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on 571-270-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/N.A.P./Examiner, Art Unit 2132                                                                                                                                                                                                        
/DAVID YI/Supervisory Patent Examiner, Art Unit 2132